SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 12 April, 2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated12 April, 2012 re: Annual Information Update LLOYDS BANKING GROUP plc FSA ANNUAL INFORMATION UPDATE (AIU) This AIU is required by and is being made pursuant to prospectus rule 5.2 and not for any other purpose and neither the Company, nor any other person, takes any responsibility for, or makes any representation, express or implied, as to the accuracy or completeness of, the information which it contains. This information is not necessarily up to date at the date of this AIU and the Company does not undertake any obligation to update the information in future. Furthermore, this information may have been prepared in accordance with the laws or regulations of a particular jurisdiction and may not comply with or meet the relevant standards of disclosure in any other jurisdiction. This AIU does not constitute an offer of any securities addressed to any person and should not be relied on by any person. This AIU covers the period from 16 March 2011 to 15 March 2012. Section 1 - The London Stock Exchange The announcements listed below were published on the London Stock Exchange via RNS, a Regulatory Information Service, and can be obtained from their website www.londonstockexchange.com or via the Company's website www.lloydsbankinggroup.com. Brief Description of information published Date of publication Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. A Horta-Osório, Mr. G.T. Tate, Mr. T.J.W. Tookey, Mr. J. Colombás, Mr. M. Fisher, Mr. A. Lorenzo, Mrs. A.S. Risley, Mr. M. Young, Mr. A.G. Kane and Mrs H. A. Weir. 30/03/2011 Annual Report and Accounts and Notice of AGM 30/03/2011 Notification of Voting Rights and Capital 31/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - António Horta-Osório 31/03/2011 TR1 Notification of Major Interests - Matrix European Real Estate Investment Trust Limited 01/04/2011 Notes issue of interim report from the Independent Commission on Banking 11/04/2011 Lloyds Banking Group responds to the interim report from the Independent Commission on Banking 11/04/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. A.G. Kane, Mrs. A.S. Risley, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 13/04/2011 Update on the recent judicial review of payment protection insurance 20/04/2011 Annual information update 20/04/2011 Notification of Voting Rights and Capital 26/04/2011 Q1 Interim Management Statement 05/05/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Martin Scicluna 06/05/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. A.G. Kane, Mrs. A.S. Risley, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 10/05/2011 2010 Annual Report on Form 20-F 16/05/2011 Notification of Block Listing Application 17/05/2011 Final Poll Results 18/05/2011 Prospectus dated 20 May 2011 relating to the $35,000,000,edium Term Note Programme of Lloyds Banking Group plc and Lloyds TSB Bank plc 20/05/2011 Strategic Review Update 25/05/2011 Lloyds TSB Bank plc, Bank of Scotland plc and HBOS plc - Notices of AGM 27/05/2011 Notification of Voting Rights and Capital 31/05/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley & Mr. M.A. Fisher 01/06/2011 Sale of Hill Hire Plc 08/06/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mr. M.A. Fisher, Mr. J. Colombás, Mr. A. Lorenzo and Mr. T.W. Tookey. 09/06/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 10/06/2011 Directors declaration - Sir Julian Horn-Smith 14/06/2011 Lloyds TSB Bank plc, Bank of Scotland plc and HBOS plc - Results of AGM 23/06/2011 Test announcement re Strategic Review 30/06/2011 Outcome of Strategic Review 30/06/2011 30/06/2011 Notification of Voting Rights and Capital 30/06/2011 Block Listing Return 01/07/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 12/07/2011 Used against RNS No 5167K but cancelled prior to the message being sent down the wires. 15/07/2011 European Banking Authority (EBA Stress Test Results) 15/07/2011 Lloyds Banking Group Announces Management Changes 19/07/2011 Notification of Voting Rights and Capital 29/07/2011 Half year results 04/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Sir Winfried Bischoff, Antonio Lorenzo, Glen Moreno, David Roberts, Tim Ryan & Tony Watson 05/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 10/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Tony Watson 15/08/2011 Supplementary Prospectus dated 16 August 2011 relating to the $35,000,000,edium Term Note Programme of Lloyds Banking Group plc 16/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Anita Frew and Tony Watson 19/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. G.T. Tate 26/08/2011 Notification of Voting Rights and Capital 31/08/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - J Colombas, M Fisher, A Lorenzo and A Risley 01/09/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - M Young 07/09/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Alison Brittain 09/09/2011 Notification re issue of final report from The Independent Commission on Banking. 12/09/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 12/09/2011 Management Change - T.J.W. Tookey 19/09/2011 Board Change - Lord Leitch 19/09/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Alison Brittain 27/09/2011 Notification of Voting Rights and Capital 30/09/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Toby Strauss 07/10/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.N. Maltby, Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 11/10/2011 New allocation methodologies for funding costs and capital 25/10/2011 Notification of Voting Rights and Capital 31/10/2011 Management update - António Horta-Osório 02/11/2011 Further Management update - António Horta-Osório 02/11/2011 Q3 2011 Interim Management Statement 08/11/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.N. Maltby, Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 10/11/2011 Management Plans update 21/11/2011 Statement - George Culmer 21/11/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - A Lorenzo and G Moreno 23/11/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Sir Win Bischoff, Tim Tookey and David Roberts 24/11/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - John Maltby 25/11/2011 Notification of Voting Rights and Capital 30/11/2011 Supplementary Prospectus dated 5 December 2011 relating to the $35,000,000,edium Term Note Programme of Lloyds Banking Group plc 05/12/2011 Stress Test Results 08/12/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.N. Maltby, Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 12/12/2011 Management update - António Horta-Osório 14/12/2011 Verde Preferred Bidder 14/12/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - António Horta-Osório 15/12/2011 Directorate update re Lord Leitch 16/12/2011 Block Listing Return 05/01/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.N. Maltby, Mrs. A.S. Risley, Mr. G.T. Tate and Mr. T.J.W. Tookey 10/01/2012 Payment of accumulated interest on upper tier two Hybrid capital securities issued by Lloyds Banking Group companies 19/01/2012 Management update 01/02/2012 Board update - Sara Weller, Sir Julian Horn-Smith & Truett Tate 01/02/2012 Director declaration - Sara Weller 01/02/2012 Resignation of director - Truett Tate 06/02/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.N. Maltby, Mrs. A.S. Risley and Mr. T.J.W. Tookey 10/02/2012 Sara Weller - director's declaration re LR 9.6.13R (2) to LR 9.6.13 R (6) 21/02/2012 Block Listing Interim Review 22/02/2012 2011 Results News Release 24/02/2012 Director Change - Tim Tookey 24/02/2012 TR1 Notification of Major Interests - Petra Diamonds Limited 24/02/2012 Resignation of director - Glen Moreno 27/02/2012 Notification of Voting Rights and Capital 29/02/2012 Management change - George Culmer 01/03/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons J Colombás, M Fisher, A Lorenzo, J. Maltby, D Nicholson and A. Risley 02/03/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons A Horta-Osório, A. Brittain, J Colombás, M Fisher, A Lorenzo, J. Maltby, D Nicholson, A. Risley, T. Strauss and M. Young 09/03/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons J. Maltby and A. Risley 12/03/2012 SUPPLEMENTARY PROSPECTUS DATED 12 MARCH 2012 (THE "SUPPLEMENTARY PROSPECTUS") RELATING TO THE US$35,000,000, 13/03/2012 TR1 Notification of Major Interests - KSK Power Ventur plc 13/03/2012 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons M Fisher, J. Maltby, D Nicholson and A. Risley, 15/03/2012 Annual report and accounts announcement 15/03/2012 TR1 Notification of Major Interests - Pursuit Dynamics plc 15/03/2012 Note A number of other notifications were made to the RNS pursuant to the rules governing substantial acquisitions of shares issued on behalf of the panel on takeovers and mergers, relating to notifiable interests in the capital of certain listed companies held by the Company. Further details about these announcements may be obtained from the Share Disclosure Unit, Lovell Park 1, Phase 2, 1 Lovell Road, Leeds, West Yorkshire LS1 1NS. Section 2 - Companies House The Company filed the following forms with Companies House and copies can be obtained from the Companies House website www.companieshouse.gov.uk. Form description Brief description of information published Dateofpublication SH01 Return of allotment of shares 16/03/2011 SH01 Return of allotment of shares 22/03/2011 SH01 Return of allotment of shares 04/04/2011 SH01 Return of allotment of shares 08/04/2011 SH01 Return of allotment of shares 03/05/2011 SH01 Return of allotment of shares 10/05/2011 SH01 Return of allotment of shares x2 11/05/2011 AR01 Annual return 11/05/2011 SH01 Return of allotment of shares 17/05/2011 TM01 Appointment terminated x2 19/05/2011 RES10 Authorised allotment of shares and debentures 26/05/2011 SH01 Return of allotment of shares 02/06/2011 AA Report and Accounts 16/06/2011 SH01 Return of allotment of shares x3 21/06/2011 SH01 Return of allotment of shares 23/06/2011 SH01 Return of allotment of shares 24/06/2011 SH01 Return of allotment of shares 28/06/2011 RP04/SH01 Second filing of a document previously delivered and Return of Allotment of shares 08/07/2011 SH01 Return of allotment of shares 12/07/2011 SH01 Return of allotment of shares 14/07/2011 SH01 Return of allotment of shares 20/07/2011 SH01 Return of allotment of shares 22/08/2011 RP04 Second filing for form SH01 22/08/2011 SH01 Return of allotment of shares 23/08/2011 SH01 Return of allotment of shares 30/08/2011 TM01 Appointment terminated - Truett Tate 07/02/2012 AP01 Appointment of Sara Weller 07/02/2012 MEM/ARTS Articles of association 15/02/2012 TM01 Appointment terminated - Tim Tookey 28/02/2012 TM01 Appointment terminated - Lord Leitch 02/03/2012 Section 3 - Securities & Exchange Commission (SEC) and New York Stock Exchange The Company has submitted the filings listed below to the SEC and New York Stock Exchange and full details of these filings can be found at the SEC's website www.sec.gov. Brief description of information published These are the notifications to the SEC and the New York Stock Exchange of the items listed against the same dates in section 1 of this update (unless otherwise stated) Dateofpublication Report of foreign issuer x2 30/03/2011 Report of foreign issuer x2 31/03/2011 Report of foreign issuer x2 11/04/2011 Report of foreign issuer 13/04/2011 Report of foreign issuer x2 20/04/2011 Report of foreign issuer 26/04/2011 Report of foreign issuer 05/05/2011 Report of foreign issuer 06/05/2011 Report of foreign issuer 10/05/2011 Report of foreign issuer 16/05/2011 Report of foreign issuer 17/05/2011 Report of foreign issuer 18/05/2011 Report of foreign issuer 25/05/2011 Report of foreign issuer 27/05/2011 Report of foreign issuer 31/05/2011 Report of foreign issuer 01/06//2011 Report of foreign issuer 09/06//2011 Report of foreign issuer 10/06//2011 Report of foreign issuer 14/06//2011 Report of foreign issuer 23/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 01/07/2011 Report of foreign issuer 12/07/2011 Report of foreign issuer 15/07/2011 Report of foreign issuer 19/07/2011 Report of foreign issuer 29/07/2011 Report of foreign issuer 04/08/2011 Report of foreign issuer 05/08/2011 Report of foreign issuer 10/08/2011 Report of foreign issuer 15/08/2011 Report of foreign issuer 19/08/2011 Report of foreign issuer 26/08/2011 Report of foreign issuer 31/08/2011 Report of foreign issuer 01/09/2011 Report of foreign issuer 07/09/2011 Report of foreign issuer 09/09/2011 Report of foreign issuer x2 12/09/2011 Report of foreign issuer x2 19/09/2011 Report of foreign issuer 27/09/2011 Report of foreign issuer 30/09/2011 Report of foreign issuer 07/10/2011 Report of foreign issuer 11/10/2011 Report of foreign issuer 25/10/2011 Report of foreign issuer 31/10/2011 Report of foreign issuer X2 02/11/2011 Report of foreign issuer 08/11/2011 Report of foreign issuer 10/11/2011 Report of foreign issuer X2 21/11/2011 Report of foreign issuer 22/11/2011 Report of foreign issuer 23/11/2011 Report of foreign issuer 24/11/2011 Report of foreign issuer 25/11/2011 Report of foreign issuer 30/11/2011 Report of foreign issuer 08/12/2011 Report of foreign issuer 12/12/2011 Report of foreign issuer X2 14/12/2011 Report of foreign issuer 15/12/2011 Report of foreign issuer 16/12/2011 Report of foreign issuer 05/01/2012 Report of foreign issuer 10/01/2012 Report of foreign issuer 19/01/2012 Report of foreign issuer X3 01/02/2012 Report of foreign issuer 06/02/2012 Report of foreign issuer 10/02/2012 Report of foreign issuer 21/02/2012 Report of foreign issuer 22/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 27/02/2012 Report of foreign issuer 29/02/2012 Report of foreign issuer 01/03/2012 Report of foreign issuer 02/03/2012 Report of foreign issuer 09/03/2012 Report of foreign issuer x2 15/03/2012 Section 4 - European jurisdictions The Netherlands: Authority for the Financial Markets ("AFM") The Company has submitted the filings listed below to the AFM and full details of these filings can be found at AFM's website www.afmextranet.nl. Brief description of information published These are the notifications to the AFM of the items listed against the same dates in section 1 of this update (except for share disclosures) Date of publication Report of foreign issuer x2 30/03/2011 Report of foreign issuer 31/03/2011 Report of foreign issuer x2 11/04/2011 Report of foreign issuer x2 20/04/2011 Report of foreign issuer 26/04/2011 Report of foreign issuer 05/05/2011 Report of foreign issuer 16/05/2011 Report of foreign issuer 17/05/2011 Report of foreign issuer 18/05/2011 Report of foreign issuer 25/05/2011 Report of foreign issuer 27/05/2011 Report of foreign issuer 31/05/2011 Report of foreign issuer 08/06/2011 Report of foreign issuer 09/06//2011 Report of foreign issuer 10/06//2011 Report of foreign issuer 14/06//2011 Report of foreign issuer 23/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 01/07/2011 Report of foreign issuer 12/07/2011 Report of foreign issuer 15/07/2011 Report of foreign issuer 19/07/2011 Report of foreign issuer 29/07/2011 Report of foreign issuer 04/08/2011 Report of foreign issuer 19/08/2011 Report of foreign issuer 26/08/2011 Report of foreign issuer 31/08/2011 Report of foreign issuer 12/09/2011 Report of foreign issuer x2 19/09/2011 Report of foreign issuer 30/09/2011 Report of foreign issuer 25/10/2011 Report of foreign issuer 31/10/2011 Report of foreign issuer X2 02/11/2011 Report of foreign issuer 08/11/2011 Report of foreign issuer X2 21/11/2011 Report of foreign issuer 30/11/2011 Report of foreign issuer 08/12/2011 Report of foreign issuer X2 14/12/2011 Report of foreign issuer 15/12/2011 Report of foreign issuer 05/01/2012 Report of foreign issuer 19/01/2012 Report of foreign issuer X3 01/02/2012 Report of foreign issuer 06/02/2012 Report of foreign issuer 21/02/2012 Report of foreign issuer 22/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 27/02/2012 Report of foreign issuer 29/02/2012 Report of foreign issuer 01/03/2012 Report of foreign issuer x2 15/03/2012 The Netherlands: Euronext Amsterdam N.V. ("Euronext") The Company has submitted the filings listed below to Euronext and full details of these filings can be found at Euronext's website www.euronext.com. Brief description of information published These are the notifications to Euronext Amsterdam N.V. of the items listed against the same dates in section 1 of this update (unless otherwise stated) Date of publication Report of foreign issuer x2 30/03/2011 Report of foreign issuer x2 31/03/2011 Report of foreign issuer x2 11/04/2011 Report of foreign issuer 13/04/2011 Report of foreign issuer x2 20/04/2011 Report of foreign issuer 26/04/2011 Report of foreign issuer 05/05/2011 Report of foreign issuer 06/05/2011 Report of foreign issuer 10/05/2011 Report of foreign issuer 16/05/2011 Report of foreign issuer 17/05/2011 Report of foreign issuer 18/05/2011 Report of foreign issuer 25/05/2011 Report of foreign issuer 27/05/2011 Report of foreign issuer 31/05/2011 Report of foreign issuer 01/06//2011 Report of foreign issuer 08/06/2011 Report of foreign issuer 14/06//2011 Report of foreign issuer 23/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 30/06/2011 Report of foreign issuer 01/07/2011 Report of foreign issuer 15/07/2011 Report of foreign issuer 19/07/2011 Report of foreign issuer 29/07/2011 Report of foreign issuer 04/08/2011 Report of foreign issuer 05/08/2011 Report of foreign issuer 10/08/2011 Report of foreign issuer 15/08/2011 Report of foreign issuer 19/08/2011 Report of foreign issuer 26/08/2011 Report of foreign issuer 31/08/2011 Report of foreign issuer 01/09/2011 Report of foreign issuer 07/09/2011 Report of foreign issuer 09/09/2011 Report of foreign issuer x2 12/09/2011 Report of foreign issuer x2 19/09/2011 Report of foreign issuer 27/09/2011 Report of foreign issuer 30/09/2011 Report of foreign issuer 07/10/2011 Report of foreign issuer 11/10/2011 Report of foreign issuer 25/10/2011 Report of foreign issuer 31/10/2011 Report of foreign issuer X2 02/11/2011 Report of foreign issuer 08/11/2011 Report of foreign issuer 10/11/2011 Report of foreign issuer X2 21/11/2011 Report of foreign issuer 23/11/2011 Report of foreign issuer 24/11/2011 Report of foreign issuer 25/11/2011 Report of foreign issuer 30/11/2011 Report of foreign issuer 08/12/2011 Report of foreign issuer 12/12/2011 Report of foreign issuer X2 14/12/2011 Report of foreign issuer 15/12/2011 Report of foreign issuer 16/12/2011 Report of foreign issuer 05/01/2012 Report of foreign issuer 10/01/2012 Report of foreign issuer 19/01/2012 Report of foreign issuer X3 01/02/2012 Report of foreign issuer 06/02/2012 Report of foreign issuer 10/02/2012 Report of foreign issuer 21/02/2012 Report of foreign issuer 22/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 24/02/2012 Report of foreign issuer 27/02/2012 Report of foreign issuer 29/02/2012 Report of foreign issuer 01/03/2012 Report of foreign issuer 02/03/2012 Report of foreign issuer 09/03/2012 Report of foreign issuer 15/03/2012 Luxembourg: Luxembourg Stock Exchange (www.bourse.lu) The Company has submitted the filings listed below to the Luxembourg Stock Exchange and full details of these filings can be found at the Luxembourg Stock Exchange website www.bourse.lu. Brief description of information published Date of publication Report of foreign issuer 01/12/2011 Report of foreign issuer 12/12/2011 Report of foreign issuer 02/02/2012 Report of foreign issuer 09/02/2012 Report of foreign issuer 15/03/2012 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate
